As recently as January 12, 1937, this Court has decided that municipalities have no implied power to enact ordinances that involve the exercising of extraordinary and unusual powers that should not be exercised absent some clear evidence of delegation of such special powers by express Act of the Legislature. See: City of Pensacola v. Lawrence, 126 Fla. 830, 171 So. Rep. 793.
The ordinance attacked in this case is unusual and extraordinary in that it is predicated upon the claim of an *Page 168 
implied power on the part of any municipality acting under general municipal powers alone, to close up entirely, as against general public use and enjoyment, an entire mile of ocean front beach, on the assumption that any municipality has a general power so to do when its local officers so decide. The ordinance is not one channelizing automobile traffic on the beach as a safety measure. Nor does it have any operation at all during the very days and hours it would best protect bathers, if that were its sole object.
The people of the State of Florida at large, and not an exclusive class of beach front property owners, are entitled to the beneficial enjoyment of the ocean beaches of this State. The people of the State at large have rights therein that should not be denied to them by purely local municipal action, absent the voice of the people of Florida, expressed in some specific legislative Act, conferring specific power upon local authorities to appropriate as an exclusive right, a part of the common use of our ocean beaches by the people of the State in general.
I consider the ordinance wholly unauthorized by any competent legislation. Therefore, I think the Circuit Court was correct in its decree protecting the rights of the people in that which is their common law heritage, the right to ride and travel upon the beaches as a public highway. *Page 169